Citation Nr: 1629216	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from August 1994 to November 1997, with additional periods of active duty for training (ACDUTRA) in September 2000, November 2000, September 2003, April 2004, May 2005, July 2006, and August 2006.  The Veteran also had periods of inactive duty for training (INACDUTRA) while a member of the Reserves from June 2000 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in May 2015.

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) in August 2014 but she failed to attend.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's multiple sclerosis is related to service or that it manifested to a compensable degree within seven years of separation from active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's migraine headaches are related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

The Veteran was not provided a VA examination for her claims; however, the Board finds that VA was not obligated to provide examinations in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record demonstrates the Veteran has current disabilities of multiple sclerosis and migraine headaches.  However, the evidence does not suggest that there is a relationship between the Veteran's current disabilities and her military service.  Further, her service treatment records do not demonstrate complaints of, or treatment related to multiple sclerosis, migraine headaches, or symptoms thereof during her active duty service or during applicable presumptive periods.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's current disabilities or that these disabilities are otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

Here, as noted there is no medically competent evidence of multiple sclerosis or migraine headaches in service.  Moreover there is no manifestation of multiple sclerosis during service or within seven years of separation from service.  38 C.F.R. § 3.307(d).  Since there is no evidence of either disability in service or any injury or event in service that might have led to multiple sclerosis or migraine headaches, and there is no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

The Veteran's representative has suggested that a medical opinion is necessary regarding the claim for multiple sclerosis, noting that the Veteran received the hepatitis B vaccination in service and a medical article suggests an association between that vaccination and multiple sclerosis.  See April 2015 Appellant's Brief.  The Board disagrees.  According to the Veteran's representative, the medical article states that "[i]t is biologically plausible for hepatitis B to cause demyelination."  This is too attenuated to trigger VA's duty to obtain a medical opinion.  First, something being biologically plausible is not the same thing as an indication that symptoms may be related to service.   Second, there is no indication that in this particular case this Veteran may have developed multiple sclerosis from a vaccination.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Veteran's periods of active duty and active/inactive duty for training were verified and the Veteran's Social Security Administration records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as multiple sclerosis, become manifest to a degree of 10 percent within one year from date of termination of such service, (or seven years for multiple sclerosis) such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that her multiple sclerosis and migraine headaches are related to her active duty service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with multiple sclerosis and migraine headaches.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Active duty service treatment records show no evidence of symptoms of, or treatment for, any of her claimed impairments.  The Veteran did complain of headaches in February 1995, March 1996, and November 1996; however, these complaints were attributed to upper respiratory infections and sinusitis.  Migraine headaches were not reported or suggested.   

The evidence indicates that the Veteran did not develop multiple sclerosis or migraine headaches until many years after her separation from active duty service.  For example, an undated Attending Physician's Statement of Disability notes disabling conditions, including headaches.  The date the symptoms first appeared is listed as July 2007.  The Veteran has also indicated that her headache disability began in 2007.  In her October 2007 claim, she listed the date disability occurred for migraine headaches and multiple sclerosis as September 2007.  Thus, the Veteran's own statements put the onset of disability for each condition a decade after she was discharged from active duty.  The medical evidence is not in conflict with finding that each disability onset after active duty.  

The Board recognizes that in her May 2010 VA Form 9 the Veteran indicated a neurologist told her she suffered from symptoms of multiple sclerosis longer than stated in the claims file.  The Board does not dispute that the Veteran had multiple sclerosis prior to the date of diagnosis.  However, there is still no indication that she had multiple sclerosis in service or within 7 years after discharge from her active duty service.  As such, service connection cannot be awarded.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board has also considered the medical article cited by the Veteran's representative, but finds that it is simply too attenuated to be probative in this case.  According to the Veteran's representative, the medical article states that "[i]t is biologically plausible for hepatitis B to cause demyelination."  As discussed above, something being biologically plausible is not the same thing as an indication that symptoms may be related to service, and there is no indication that in this particular case this Veteran may have developed multiple sclerosis from a vaccination.

There is no allegation or suggestion in the evidence that multiple sclerosis or migraine headaches first manifest during one of the Veteran's periods of ACDUTRA or INACDUTRA.  Moreover, service connection is generally not warranted when a disability incurred on INACDUTRA results from a disease process as opposed to an injury.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

The Board recognizes that the Veteran was a medical specialist during service and therefore has some medical training.  However, as discussed above, the Veteran's own statements in this case put the onset of each disability many years after her separation from active duty.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against grants of service connection for multiple sclerosis and migraine headaches.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for multiple sclerosis is denied.

Entitlement to service connection for migraine headaches is denied.


REMAND

The Veteran has not been afforded a VA examination to address the etiology of her claimed diabetes.  As noted by the Veteran's representative in the Appellant's Brief, a January 1995 treatment record, from the Veteran's period of active duty, states that the Veteran was diagnosed as a non-insulin dependent diabetic at age 20 (in roughly 1994 based on the Veteran's birthdate).  Accordingly, a medical opinion addressing the etiology and onset of the current disorder is necessary.  

On remand, any additional records relevant to the claim identified by the Veteran should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding records relevant to her claim for service connection for diabetes.  After securing any necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  After records development is completed, schedule the Veteran for a VA examination to determine the nature of any current diabetes, and to obtain an opinion as to whether such is possibly related to service.  The claim file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current diabetes arose during service or is otherwise related to service.  The examiner should specifically address the January 1995 service treatment record indicating that the Veteran was diagnosed as a non-insulin dependent diabetic at age 20.  


The examiner should also specifically opine as to whether it is at least as likely as not that diabetes mellitus was present at any point during the Veteran's period of active duty service from August 1994 to November 1997.

A rationale for all opinions expressed should be provided.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


